  Case 17-09297      Doc 38    Filed 02/08/19 Entered 02/08/19 17:17:39           Desc Main
                                 Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                    Chapter 7

Joel Mancilla Campos,                     Bankruptcy No. 17-09297

                   Debtor.                Honorable Pamela S. Hollis



                      TRUSTEE’S CERTIFICATE OF SERVICE FOR
                        NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #37) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on February 8, 2019.

Dated: February 8, 2019                      Zane L. Zielinski, not individually but as the
                                             chapter 7 trustee of the bankruptcy estate of
                                             Joshua Martin Friestad,

                                             By: /s/ Zane L. Zielinski
                                             Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 17-09297          Doc 38       Filed 02/08/19 Entered 02/08/19 17:17:39           Desc Main
                                        Document     Page 2 of 2




Mailing Information for Case 17-09297


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Dana N O'Brien dana.obrien@mccalla.com, NDistrict@mccalla.com
       Jennifer M Rinn Jennifer@rinnrichmanlaw.com
       Vasilios S. Sarikas vss@slawus.com, smarrero@slawus.com

        Manuel Service List

 Td Bank, Usa                                          Pyod, Llc Its Successors And Assigns As Assignee
 By American Infosource Lp As Agent                    Of Fnbm, Llc
 4515 N Santa Fe Ave                                   Resurgent Capital Services
 Oklahoma City, Ok 73118                               Po Box 19008
                                                       Greenville, Sc 29602
 Capital One Bank (Usa), N.A.
 By American Infosource Lp As Agent                    Quantum3 Group Llc As Agent For
 Po Box 71083                                          Moma Funding Llc
 Charlotte, Nc 28272-1083                              Po Box 788
                                                       Kirkland, Wa 98083-0788
 Portfolio Recovery Associates, Llc
 Pob 41067                                             Portfolio Recovery Associates, Llc
 Norfolk Va 23541                                      Successor To Synchrony Bank(Sam''s Club)
                                                       Pob 41067
 T Mobile/T-Mobile Usa Inc                             Norfolk, Va 23541
 By American Infosource Lp As Agent
 4515 N Santa Fe Ave                                   Joel Mancilla Campos
 Oklahoma City, Ok 73118                               1578 CORAL DRIVE
                                                       YORKVILLE, IL 60560
